{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Charles Blaise Lazzaro, Attorney Registration No. 0022281, last known business address in Mayfield Heights, Ohio.
*1205{¶ 2} On October 14, 2005, the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years, with the second year stayed on the conditions that respondent (1) abstain completely from the use of any illegal drugs, (2) comply with all terms of his criminal probation, and (3) enter a two-year contract with the Ohio Lawyers Assistance Program and complete all the terms of that contract. The court coming now to consider the October 14, 2005, order finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio. It is further ordered that if respondent fails to comply with the above conditions during the stayed portion of his suspension, the stay will be revoked and respondent will be ordered to serve the stayed portion of his suspension as a period of actual suspension.
{¶ 4} It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 5} For earlier case, see Cuyahoga Cty. Bar Assn. v. Lazzaro, 106 Ohio St.3d 379, 2005-Ohio-5321, 835 N.E.2d 367.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.